Citation Nr: 9908431	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
lung, to include the issue of whether adenocarcinoma of the 
lung was due to cigarette smoking in service.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served with the Philippine Scouts from March 1946 
to February 1949.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in April 1994, the RO denied service connection 
for status post left upper lobectomy due to lung 
adenocarcinoma.  In a rating decision dated in April 1998, 
the RO concluded that the veteran's carcinoma was not due to 
tobacco use in service.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The service medical records contain no complaints or 
findings pertaining to any lung disability, to include 
carcinoma.

3. There is no competent medical evidence that the veteran 
was ever diagnosed with nicotine dependence.

4. Carcinoma of the lung was first manifested many years 
after service, and has not been shown to be related to 
service, or to cigarette smoking therein.  


CONCLUSION OF LAW

Carcinoma of the lung was not incurred in or aggravated by 
service, nor may it be presume to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the veteran's statements and 
some of the medical evidence concerning the onset of his lung 
carcinoma are sufficient to conclude that his claim is well 
grounded.  No further development is necessary in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Factual background

The service medical records are negative for complaints or 
findings concerning a disability of the lungs.  On the 
discharge examination in February 1949, there were no 
clinical abnormalities of the lungs.  A chest X-ray study 
showed no significant abnormality.  

A chest X-ray study at a private facility in March 1954 
revealed minimal tuberculosis of the right lung and increased 
fibrosis of the left lung.

In a statement dated in March 1959, a private physician 
reported that he had treated the veteran in October 1957 for 
unrelated complaints.  No pertinent findings were listed.

In a report dated in May 1959, a Department of Veterans 
Affairs (VA) physician reviewed a chest X-ray study dated in 
February 1949, and concluded that it was within normal 
limits.  

The veteran was admitted to a private hospital in June 1967 
for complaints including chest pain.  It was noted during the 
hospitalization that the veteran smoked moderately.  The 
diagnosis was pulmonary tuberculosis, minimal, probably 
inactive.

The veteran noted during a private hospitalization in May 
1973 that he smoked one pack per day.

The veteran was hospitalized in a private facility from 
February to March 1991.  He complained of chest pain and 
difficulty breathing.  He reported a 45-pack year history of 
smoking.  He noted that he had stopped smoking five years 
earlier.  The pertinent diagnosis was chronic obstructive 
pulmonary disease secondary to chronic bronchitis.

A chest X-ray study at a private facility in July 1992 
revealed findings suggestive of active tuberculosis.  A 
clinical history of a positive PPD was noted.  Another chest 
X-ray study in October 1992 disclosed enlargement of a left 
hilar mass.  It was noted that the possibility of a neoplasm 
should be considered.  

The veteran was admitted to a private hospital in December 
1992.  It was reported that he underwent a fine needle 
aspiration which was positive for adenocarcinoma.  It was 
further noted that he had a one pack per day tobacco history 
times 45 years.  He had quit seven years earlier.  During the 
hospitalization, a left upper lobe lobectomy was performed.  
The diagnosis was adenocarcinoma of the left lung, status 
post left upper lobectomy.  

On private hospitalization in December 1996, it was indicated 
that the veteran had a history of one pack per day of 
smoking, and that he had stopped in 1986.  A similar history 
was noted on hospitalization in February 1997.

In an affidavit dated in November 1997, S.A. and V.C. stated 
that they had known the veteran prior to service, and that 
they had seen him during service.  They related that he had 
not smoked prior to service and that when they saw the 
veteran while in service, they observed that he had been 
chain smoking.  The veteran told them that he smoked more 
than twenty "sticks" of cigarettes each day.  

In a statement dated in February 1998, a private physician 
indicated that the veteran had lung cancer which was treated 
by surgical resection in December 1992.  He had smoked 
cigarettes between 1946 and 1991 and consumed 1.5 packs per 
day during that time.  It was the physician's opinion that 
the veteran's lung cancer was linked to his cigarette use.

In March 1998, a VA physician was asked to review the claims 
folder and furnish an opinion on several matters, including 
whether the veteran's lung cancer was due to the use of 
tobacco products in service.  The physician noted that the 
veteran was diagnosed as having bronchogenic carcinoma 
(adenocarcinoma) for which he underwent a left upper 
lobectomy in December 1992.  He was variously described as 
smoking 1.0 and 1.5 packs of cigarettes per day times 45 
years and that he had stopped smoking seven years prior to 
1992.  He added that this meant that the veteran started 
smoking in 1940 and stopped in 1985.  The physician further 
noted that if this information (which was not supplied or 
confirmed by the veteran) was true, "then veteran had 
started smoking before service. . . Presumably, also, veteran 
had continued to smoke while he was in military service for 
about 3 years.  After discharge, he continued to smoke for 
more than 35 years thereafer.  He was able to quit 
(completely?) seven years before he was found to have 
bronchogenic carcinoma.  There were no records or mention of 
previous attempts to quit as well as symptoms felt during the 
quit attempts."  Based on the above, the physician felt that 
smoking during service probably had less to do with the 
production of carcinoma as compared to after military service 
in view of the relative lengths of each period.  (Emphasis in 
original.)  There did not seem to be any compelling medical 
evidence of nicotine dependence at any time since the veteran 
was able to quit successfully on his first attempt many years 
before clinical manifestation of serious disease with the 
amount consumed not considered in "excessive amounts."  The 
impression was bronchogenic carcinoma, related to smoking 
cigarettes after military service, with no evidence available 
of nicotine dependence.   



Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998); Cosman v. Principi,  3 
Vet. App. 303, 305 (1992).

Although there is no specific statutory guidance with respect 
to claims for service connection for disability based upon 
tobacco use in service, VAOPGCPREC 2-93 (Jan. 13, 1993), 
indicates that direct service connection may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in the line of duty in the active military, 
naval, or air service, even if the disease or injury does not 
become manifest until after service discharge.  It was noted 
in the opinion that if nicotine dependence is considered a 
disease or injury for purposes of compensation, then, if such 
dependence began in service and tobacco use resulting from 
that dependence led to the development of a disabling 
condition, e.g., cancer, subsequent to service, service 
connection could be established pursuant to 38 C.F.R. 
§ 3.310(a).  In contrast, if nicotine dependence is not a 
disease or injury for compensation purposes, service 
connection could only be established for tobacco-related 
disability if the resulting disease commenced in service or a 
disabling process can be linked to an event in service such 
as exposure to a harmful agent.  The determination as to 
whether nicotine dependence, per se, may be considered a 
disease or injury for disability compensation is a matter to 
be resolved by adjudicatory personnel based on accepted 
medical principles relating to that condition in question.  
Finally, the fact-finder must determine, based on the 
evidence of record, including the possible effect of smoking 
before or after service, whether the veteran's smoking while 
in service resulted in disability.  

The Board notes that in a May 5, 1997 memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90, stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  

In VAOPGCPREC 19-97 (May 13, 1997), the General Counsel 
addressed the question under what circumstances may service 
connection be established for tobacco-related disability or 
death on the basis that such disability or death is secondary 
to nicotine dependence which arose from a veteran's tobacco 
use during service.  It was indicated that assuming that 
nicotine dependence may be considered a disease for 
compensation purposes, secondary service connection may be 
established under the terms of 38 C.F.R. § 3.310(a) only if a 
veteran's nicotine dependence, which arose in service and 
resulting tobacco use may be considered the proximate cause 
of the disability or death which is the basis of the claim.  
The two questions that adjudicators must answer in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are:              (1) 
whether the veteran acquired a dependence on nicotine during 
service; and (2) whether nicotine dependence which arose 
during service may be considered the proximate cause of 
disability or death occurring after service.  It was 
indicated that the determination of whether the veteran was 
dependent on nicotine was a medical question.  

In this case, the veteran argues that he began to smoke and 
became addicted to nicotine during service.  He claims that 
he developed adenocarcinoma of the lung due to his cigarette 
smoking which began in service.  He also states that he 
stopped smoking about seven months prior to his lung surgery 
in 1992.  The Board notes that there is some evidence that 
the veteran started smoking in service.  In this regard, he 
has maintained that this is true.  In addition, he refers to 
the affidavit of two long-time acquaintances who stated that 
he had not smoked prior to service, and that they saw him 
smoke during service.  Finally, the Board points out that in 
his statement of February 1998, a private physician indicated 
that the veteran smoked cigarettes from 1946 until 1991.  

It must also be noted that there is some evidence which 
establishes that the veteran began to smoke prior to service.  
When he was hospitalized in private facilities beginning in 
December 1992 and again in December 1996, it was noted that 
he had a 45-year history of smoking and that he had stopped 
five years earlier.  This time frame would clearly date the 
onset of his smoking to a period prior to service.  With 
respect to the question of when he stopped smoking, the Board 
finds that the statements in the medical records which 
suggest that he stopped in 1985 or 1986 are probative.  

It is not critical to the resolution of this case when the 
veteran began to smoke.  The veteran has implicitly conceded 
that he continued to smoke following his separation from 
service.  The VA physician who reviewed the records in March 
1998 specifically concluded that, given the greater period of 
time in which the veteran had smoked outside of service, 
compared to his cigarette consumption during service, the in-
service smoking had less to do with the development of 
carcinoma than the post-service smoking.  He further 
commented that there was no evidence of nicotine dependence 
in the record.  Clearly, the veteran has not referred to any 
medical evidence in the record showing that a diagnosis of 
nicotine dependence was ever made.

The Board acknowledges that a private physician concluded 
that the veteran's lung cancer was linked to his cigarette 
use.  This conclusion is not in dispute.  The private 
physician's statement of February 1998 fails to relate the 
veteran's carcinoma to his in-service cigarette use.  While 
he noted that the veteran smoked from 1946 to 1991, he did 
not link the development of carcinoma many years later to the 
in-service smoking.  In contrast, as noted above, the VA 
physician clearly stated that the carcinoma was related to 
cigarette smoking after service.  The Board finds, therefore, 
that the conclusion of the VA physician is of greater 
probative value.  Accordingly, the weight of the evidence is 
against the claim for service connection for carcinoma, to 
include the issue of whether carcinoma is due to smoking.


ORDER

Service connection for carcinoma of the lung, to include 
whether it is due to cigarette smoking, is denied. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


